Citation Nr: 1129158	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  98-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for tinnitus.

2.  Entitlement to an increased rating greater than 30 percent for bilateral sensorineural hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Freske, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1961 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2001 (tinnitus and TDIU) and January 2009 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

The issues on appeal require clarification.  The Veteran's claims seeking increased ratings for hearing loss, tinnitus and TDIU were denied in a February 2001 rating decision and ultimately appealed to the Board in June 2005.

In June 2005, the Board denied the Veteran's claim seeking an increased rating for hearing loss, but stayed the TDIU and tinnitus claims pursuant to a directive by the Secretary of VA.  The Secretary rescinded the stay on July 10, 2006 and directed the Board to resume adjudication of the previously stayed claims.  This is discussed in more detail below, but the claims are again before the Board here.

In the interim, the Veteran filed a claim in July 2008 seeking an increased rating for his bilateral hearing loss, which was denied in a January 2009 rating decision and subsequently appealed to the Board.  This claim is also properly before the Board.

The issues seeking service connection for a traumatic brain injury (TBI) and central auditory processing disorder (CAPD), which has been previously denied, were raised by the Veteran during his May 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating greater than 30 percent for bilateral sensorineural hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 (2010); Smith v. Nicholson, No. 05-7168, 2006 WL 1667936 (Fed. Cir., June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an increased rating for his tinnitus stating his tinnitus affects both ears and therefore he should be awarded separate ratings for each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2010).  

Prior to that date, recurrent tinnitus was also rated 10 percent disabling, which was the highest schedular rating assignable. A note following the former regulation provided:

A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Here, the Veteran challenges his current rating alleging that the pre-2003 law allows for separate ratings for his affected left and right ear. In most situations where a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA must apply the regulatory version that is more favorable to the appellant. In this case, however, the changes to Diagnostic Code 6260 were interpretive only; they merely codified VA's practice of assigning only a single 10 percent evaluation for tinnitus, even where the sound is perceived in both ears. In other words, VA's comments merely explained or clarified the Department's intent in providing a single 10 percent disability rating under Diagnostic Code 6260. In fact, the proposed amendment explicitly stated that no substantive change was involved. See 67 Fed. Reg. 59,033 (September 19, 2002). 

The U.S. Court of Appeals for Veterans Claims (the Court) challenged the Board's understanding of the July 2003 amendment as being merely interpretive in Smith v. Nicholson, 19 Vet. App. 63 (2005).  There, the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 23, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources based on court precedent that may ultimately be overturned on appeal, the Secretary imposed a stay at the Board on the adjudication of tinnitus claims affected by Smith.  The specific claims affected by the stay essentially included all claims in which a claim for compensation for tinnitus was filed prior to June 13, 2003, and a disability rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id, slip op. at 9-10.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the Secretary rescinded the stay that had been imposed on all claims affected by Smith, and directed the Board to resume adjudication of the previously stayed claims consistent with VA's longstanding interpretation that a single 10-percent disability rating is the maximum rating available under Diagnostic Code 6260, regardless of whether the tinnitus is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003 precludes an evaluation in excess of a single 10 percent rating for tinnitus. 

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Upon consideration of the nature of tinnitus, the Board consults the regulation pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 4.14.  The aforementioned section expresses a clear intent to avoid pyramiding of disability evaluations.  Id.  Although this section is specifically directed towards prohibiting the evaluation of a single disability under multiple diagnostic codes, it logically follows that this section similarly prohibits multiple recoveries for a condition that is medically defined as single disability under a single diagnostic code.  Otherwise, the clear intent of the regulation to avoid pyramiding would be obviated.

Therefore, the Veteran's claim for separate 10 percent ratings for each ear for his service-connected tinnitus must be denied under both the new and old versions of the regulation.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act (VCAA)

The VCAA, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As discussed above, the Board finds that the Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran claims his hearing loss is so severe it renders him unemployable. 

During his hearing before the Board in May 2011 he indicated he also questioned the veracity of VA examinations associated with rating his hearing loss because the speech discrimination percentages were grossly different than scores assigned by private audiologists.

During the pendency of this appeal, the Veteran was afforded VA examinations in September 2008 and August 2010.  The Veteran also supplied private audiological reports dated July 2008 and September 2008.  All audiological results were similar, indicating profound hearing loss, especially at 2000 Hertz and higher.  The audiological results differed significantly, however, with respect to speech discrimination percentages.  The VA examiners found the Veteran's speech discrimination percentages to range from 80 percent to 88 percent bilaterally whereas the private examiners noted the Veteran's speech recognition scores to range from 68 percent to 76 percent bilaterally.  

The Board notes hearing loss disability is rated based on audiometry specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  

That is, the evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).  Speech recognition ability must be measured using the Maryland CNC word list.  

In this case, the RO declined considering the Veteran's private audiological reports finding the VA is "not permitted" to read audiograms and it is unclear on the face of the report if the Maryland CNC word list was used in establishing the speech discrimination percentages.  

In Savage v. Shinseki, the Board declined considering a private audiogram in ascertaining the current severity of a veteran's hearing loss because it was not apparent on the report whether the private audiologist used the hearing test applicable to rating hearing loss disabilities for VA purposes.  Savage, Vet. App. No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011).  On appeal, the Court vacated the Board's decision, finding that, in certain limited circumstances such as Mr. Savage's, the Board is required to request clarification from a private medical expert prior to assessing the probative value of the evidence.  Id. at *10-*11.

Accordingly, in accordance with Savage, the RO should request clarification from the private audiologists (C. Morris and L. LaFleure) whether the Maryland CNC word list was used in ascertaining the Veteran's speech discrimination percentages.  As explained in Savage, the RO is advised VA adjudicators are authorized to read audiograms.  See id.

The Veteran, during his May 2011 hearing before the Board, testified his hearing loss worsens "every day."  He further testified in detail of his inability to maintain substantial gainful employment due to people not tolerating his hearing loss.  In light of his testimony, the Veteran should be afforded a new VA examination to reconcile the conflicting evidence regarding the Veteran's speech discrimination scores and employability.

With respect to the Veteran's TDIU claim, the Board notes that because the issue was stayed in a June 2005 Board decision, the Veteran's TDIU claim has not been adjudicated by the RO since September 2004.  Since that time, voluminous amounts of new evidence has been associated with the claims folder.  If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  Corrective action is required.

Additionally, the Board notes the TDIU claim is "inextricably intertwined" with the hearing loss claim here and therefore the hearing loss claim must be fully decided prior to adjudication of the Veteran's TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to obtain recent VA outpatient treatment records from July 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.   The RO should request that the Veteran provide the names, addresses and signed authorization of any and all health care providers who have provided treatment for the issues on appeal, to include private audiologists C. Morris and L. LaFleur.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from July 2006 to the present.

2.  Contact private audiologists C. Morris and L. LaFleur specifically asking them to clarify their July 2008 and September 2008 (respectively) audiological findings of the Veteran.  Specifically, they should be asked to clarify whether the speech discrimination scores obtained were done using the Maryland CNC Word List or by some other test.  They should also be asked to specifically identify what tests were used in determining the audiological results listed in their respective 2008 reports.

3.  After the above development is complete and records are obtained to the extent they exist, schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected bilateral sensorineural hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  The examiner should reconcile the varying speech discrimination percentages throughout the appellate time frame to the extent possible.  

The examiner should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities (hearing loss and tinnitus) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran and his representative have the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


